Per Curiam.
Motion by petitioner Committee on Professional Standards for order (1) suspending respondent, a Florida attorney admitted to practice by this Court in 1987, by reason of his failure to appear at a hearing as directed by order of this Court entered February 18, 1994; and (2) authorizing petitioner to forward certain bank records obtained in connection with its investigation to the United States Attorney’s Office for the Southern District of Florida.
Upon consideration of the papers filed in support of the *853motion and no papers having been received in opposition, the motion is granted.
Cardona, P. J., Mercure, Crew III, White and Yesawich Jr., JJ., concur. Ordered that petitioner’s motion is granted and respondent is suspended from practice, effective immediately and until further order of this Court, pending his compliance with this Court’s order entered February 18, 1994, and it is further ordered that respondent be and hereby is commanded to desist and refrain from the practice of law in any form, either as principal or as an agent, clerk or employee of another; and he hereby is forbidden to appear as attorney and counselor-at-law before any court, Judge, Justice, board, commission or other public authority or to give to another an opinion as to the law or its application, or of any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of section 806.9 (22 NYCRR 806.9) of the rules of this Court regulating the conduct of disbarred, suspended or resigned attorneys, and it is further ordered that petitioner is authorized to forward the bank records referred to in its motion papers to the United States Attorney’s Office for the Southern District of Florida.